ACCEPTED
                                                                                       01-15-00900-CV
                                                                            FIRST COURT OF APPEALS
                                                                                    HOUSTON, TEXAS
                                                                                 12/10/2015 4:46:41 PM
                                                                                 CHRISTOPHER PRINE
                                                                                                CLERK

                        NO. 01-15-00900-CV
__________________________________________________________________
                                                                     FILED IN
                                                              1st COURT OF APPEALS
                              IN THE                              HOUSTON, TEXAS
                       COURT OF APPEALS                       12/10/2015 4:46:41 PM
                    FIRST DISTRICT OF TEXAS                   CHRISTOPHER A. PRINE
                         HOUSTON, TEXAS                                Clerk
 _________________________________________________________________

           NATIONAL CHURCH RESIDENCES OF ALIEF, TX.,
                                                                        Appellant
                                       V.

                HARRIS COUNTY APPRAISAL DISTRICT,

                                                           Appellee
__________________________________________________________________

 On Appeal from the 269th Judicial District Court of Harris County, Texas
                   Trial Court Cause No. 2014-35858
__________________________________________________________________

    APPELLEE’S DESIGNATION OF LEAD APPELLATE COUNSEL

TO THE HONORABLE FIRST COURT OF APPEALS:

      Pursuant to the Texas Rules of Appellate Procedure 6.2, Appellee, Harris

County Appraisal District, gives notice that Eric C. Farrar, State Bar No.

24036549, will serve as lead appellate counsel in the above captioned cause.

Please send all communications related to this matter to Mr. Farrar’s attention at

Wortham Tower, Suite 600, 2727 Allen Parkway, Houston, Texas 77019,

efarrar@olsonllp.com.

      Appellee, Harris County Appraisal District will also continue to be

represented by Denis Potvin.
                                              Respectfully submitted,

                                              OLSON & OLSON, L.L.P.


                                      By:     /s/Eric C. Farrar
                                              Eric C. Farrar
                                              State Bar No. 24036549
                                              efarrar@olsonllp.com
                                              Denis Potvin
                                              State Bar No. 24074909
                                              dpotvin@olsonllp.com
                                              Wortham Tower, Suite 600
                                              2727 Allen Parkway
                                              Houston, Texas 77019
                                              Telephone: (713) 533-3800
                                              Facsimile: (713) 533-3888

                                              ATTORNEYS FOR APPELLEE


                        CERTIFICATE OF SERVICE

      I hereby certify that on the 10th day of December 2015, a true and correct

copy of the foregoing Appellee’s Designation of Lead Appellate Counsel was

served on the counsel for Appellant by:

            via e-service

to Tanya N. Garrison, Weycer, Kaplan, Pulaski & Zuber, P.C., 11 Greenway Plaza,

Suite 1400, Houston, TX 77046, Telephone: (713) 961-5341, Facsimile: (713)

961-5341.



                                              /s/ Eric C. Farrar
                                              Eric C. Farrar


                                          2